Title: To George Washington from Lieutenant Colonel William Palfrey, 5 January 1778
From: Palfrey, William
To: Washington, George



Sir,
Lancaster [Pa.] 5 January 1778

I have just receiv’d a Letter from Boston which contains a Paragraph that may not be worth your Excellency’s attention, but which I think it my Duty to Communicate.
“The British Officers will lay any Betts whatever that before this Day (the Letter is dated Decr 15th) General Washington is no more. What

they mean by their Talk we know not, but suppose some infernal Scheme at the Bottom. It stands the General to beware whom he trusts about his Person.”
The Gentlemen seem to be a little mistaken in their Calculation, and it is to be hoped nothing more was intended by it than to excite Speculation and give uneasiness to the Minds of your Friends.
I shall set out to morrow for York in order to obtain a large Supply of Cash and settle the Affairs of my Department with Congress—When I have done this I shall resign my Office, as I find it impossible for me to continue in the Service without ruining myself & family. my Camp Expences (of which I have kept a very exact Account) have amounted to considerable more than my Pay, and every one knows I have not been Extravagant.
From what I can learn there is no probability of any Person being appointed to settle the Accounts of the Army. This important Business is still neglected, I fear to the very great loss of the Public.
I sincerely Congratulate your Excellency on the Capture of the Brig, and am with the highest Esteem & respect Your most obedient Servt

Wm Palfrey

